Citation Nr: 1530326	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L. N. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1951 to March 1952.  He died on January [redacted], 2010.  The appellant is his companion.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 determination of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  Following this determination, upon transfer of the claims file, the VARO in Indianapolis, Indiana, took control of this appeal.  
   
In October 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for the purpose of scheduling the appellant for a videoconference hearing (she never received notice of an earlier scheduled videoconference hearing).  The AOJ complied and sent notice of the date of the hearing to the appellant's address of record, but the appellant failed to report.  Given that she did not request a postponement of the hearing prior to its scheduled date, the Board deems her Board hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2014).  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates not only the physical claims file but also both electronic records.   


FINDINGS OF FACT

1.  In January 2010, VA received from the Veteran an informal claim for special monthly pension based on the need for aid and attendance. 

2.  The Veteran died January [redacted], 2010.

3.  As the Veteran died the same month he filed the pending claim, no benefits were due or payable at the time of his death.  


CONCLUSION OF LAW

There is no legal basis for the appellant's entitlement to accrued benefits.  38 U.S.C.A. §§ 1310, 5111, 5112, 5121 (West 2014); 38 C.F.R. §§ 3.31, 3.500, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b), (c) (2014).

Here, the Board need not determine whether VA complied with these duties.  Rather, because the basic facts in this case are not in dispute and the application of the law to those facts is the only matter for resolution, the VCAA is inapplicable.  See VAOPGCPREC 5-2004 (June 23, 2004) (under 38 U.S.C.A. § 5103(a), VA is not required to provide an appellant notice of the information and evidence necessary to substantiate a claim when substantiation is impossible because there is no legal basis for the claimed benefit); see also Manning v. Principi, 16 Vet. App. 534 (2002) (in cases where the law and not the evidence is dispositive, the VCAA has no effect on an appeal); Smith v. Gober, 14 Vet. App. 227 (2002).  

II.  Analysis

The appellant, the Veteran's surviving companion, seeks reimbursement of the expenses she incurred while caring for the Veteran in 2009 and 2010, prior to his death.  VA processed her appeal on this matter as a claim for entitlement to accrued benefits, however, according to her April 2012 written statement, based on VA's guidelines, she knows she does not qualify for such benefits.  According to her September 2011 written statement, she merely wants some kind of acknowledgment that she did a good job caring for a veteran in need.   

The law governing claims for accrued benefits provides that, upon the death of a veteran, certain individuals may be paid periodic monetary benefits to which the veteran was entitled at the time of his or her death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the death occurred.  38 U.S.C.A. § 5121(a)(1), (2) (West 2014); 38 C.F.R. § 3.1000 (2014).  All or any part of such benefits is first made to a veteran's surviving spouse, child(ren) and/or dependent parents.  Thereafter, in all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6).

A claim for accrued benefits is separate from, but derivative of, any claim that the Veteran filed prior to his death.  In other words, the appellant takes any claim of the Veteran as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Hence, in order for an appellant to be entitled to accrued benefits, the Veteran must have had a claim for VA benefits pending at the time of his death or have been entitled to such benefits under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

In this case, at the time of his death, the Veteran had a claim pending for special monthly pension based on the need for aid and attendance.  VA received this claim on January 11, 2010.  Days later, on January [redacted], 2010, the Veteran died.  In June 2010, the appellant, who classified herself as the Veteran's surviving companion, submitted an Application for Accrued Amounts Due a Deceased Beneficiary.  Therein, she noted that the Veteran had children, one of whom he never saw, the other incarcerated, and listed the expenses she incurred caring for the Veteran during his last sickness (took care of him at home after surgery, slept on the floor of the nursing home to be with him, drove him to appointments, and bought him Depends and medications for which VA did not pay).  She did not attach proof of payment.  

Other documents of record, including the Veteran's death certificate and a Living Will and Power of Attorney, indeed establish the appellant's status as the Veteran's companion.  VA is grateful for the appellant's companionship to the Veteran for giving back to someone who gave of himself, and regrets any burden, including financial, shouldered as a result.   

Unfortunately, however, the law in this case is not in the appellant's favor.  Even assuming the appellant had submitted proof of expenses incurred as a result of the Veteran's last illness, she would receive no reimbursement of such expenses in the form of accrued benefits.  The Veteran filed the pending claim in January 2010, which means that, if granted, payment of that benefit would be effective February 1, 2010, the first day of the month after VA received the claim for such benefit.  38 C.F.R. § 3.31.  However, the Veteran died prior to that date, in January 2010, and the effective date of discontinuance of benefits by reason of death of the payee is the last day of the month before such death occurs, in this case, December 31, 2009.  38 U.S.C.A. § 5112(b)(1) (West 2014); 38 C.F.R. § 3.500(g) (2014).  Accordingly, despite the existence of the pending claim, given its receipt date, no benefits were due or payable at the time of the Veteran's death.

The Board sympathizes with the appellant in light of her loss and the costs incurred as a result of that loss; however, as previously indicated, the disposition of this claim is based on law, which the Board must apply, and not the facts of the case.  The claim must therefore be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


